








Exhibit 10.23






FERRELL COMPANIES, INC.
2015 DEFERRED APPRECIATION RIGHTS PLAN
1.
PURPOSE. The purposes of the Ferrell Companies, Inc. 2015 Deferred Appreciation
Rights Plan (the “Plan”) are as follows:

(a)
to allow upper middle and senior level managers of Ferrellgas, Inc. (“FGI”) to
participate in the equity growth of Ferrell Companies, Inc. (“FCI”) and,
indirectly (through its “subsidiary” holding), in the equity growth of
Ferrellgas Partners, L.P. (the “Partnership”) and its subsidiaries (with FCI,
FGI, the Partnership and its subsidiaries being collectively referred to herein
as “Companies”);

(b)
to generate an increased incentive to contribute to the Partnership’s future
success and prosperity and to focus on the value growth of FCI; and

(c)
to focus on profitable Partnership growth and acquisition activities that will
enable increases in the value of all Partnership Units and to increase the
equity value of FCI, through an increasing Partnership value, a maximization of
Partnership distributions, a reduction of FCI debt, and an optimization of share
value growth for the FCI shares held by FCI’s employee stock ownership plan (its
“ESOP”).

Unless defined in the sentence or paragraph in which they are used, definitions
used herein are set forth in Section 5.9 below.
2.    ADMINISTRATION.
2.1
Administration by Committee. The Plan shall be administered by a committee
comprised of at least three members of the FCI’s or FGI’s Management Committee,
and generally including the CEO and CFO of FGI, as well as the senior personnel
manager of FGI (the “Committee”).

2.2
Authority. Subject to the provisions and limitations of the Plan, the Committee
shall have the authority to (a) conclusively interpret the provisions of the
Plan, and prescribe, amend, and rescind rules and procedures relating to the
Plan, (b) grant Deferred Appreciation Rights awards under the Plan, in such
forms and amounts and subject to such terms and conditions as it deems
appropriate, (c) modify the terms of, cancel and reissue, or repurchase
outstanding Deferred Appreciation Rights awards, (d) suspend the operation of
the Plan (or any portion thereof) pursuant to the provisions of Section 5.7
hereinbelow, and (e) make all other determinations and take all other actions as
it deems necessary or desirable for the administration of the Plan. The
determination of the Committee on matters within its authority shall be
conclusive and binding on Companies





--------------------------------------------------------------------------------




and all other persons. The Committee shall comply with all applicable law in
administering the Plan.
3.
Participation. Subject to the terms and conditions of the Plan, the Committee
shall designate from time to time employees of Companies (including, without
limitation, employees who are officers of any Companies entity, but not
including employees of Partnership, if any) who shall receive awards under the
Plan (“Participants”).

4.
DEFERRED APPRECIATION RIGHTS.

4.1
Grant of DARs. Subject to the terms and conditions of the Plan, the Committee
shall designate the employees to whom deferred appreciation rights (“DARs”) are
to be awarded under the Plan and shall determine the number and terms of the
DARs to be awarded to each of them.

4.2
Exercise of DARs. DARs may be exercised upon such terms and conditions as the
Committee, in its sole discretion, determines.

4.3
Term of DARs. The term of a DAR granted under the Plan shall be determined by
the Committee in its sole discretion; provided, however, that such term shall
not exceed ten years.

4.4
Payment of DAR Amount. Upon exercise of a DAR, a Participant shall be entitled
to receive payment from Companies in an amount determined by multiplying:

(a)
The excess of the Fair Market Value of a share of Common Stock on the date of
exercise over the “grant price” of the DAR; by

(b)
The number of shares with respect to which the DAR is exercised.

The payment to be made upon a DAR exercise shall be in cash.
5.
GENERAL

5.1
Effective Date. The Plan was adopted by the Board of Directors effective as of
7/31/2015.

5.2
Duration. The Plan shall remain in effect until all awards granted under the
Plan have been satisfied by the payment of cash, or have been terminated in
accordance with the terms of the Plan or the award agreement.

5.3
Non-transferability of Awards. No award granted under the Plan may be
transferred, pledged, or assigned by the employee except by will or the laws of
descent and distribution in the event of death, and FCI shall not be required to
recognize any attempted assignment of such rights by any Participant. During a
Participant’s lifetime, awards may be exercised only by the Participant or by
the Participant’s guardian or legal representative. Notwithstanding the
foregoing, at the discretion of the Committee, a grant of an award may (but need
not) permit the transfer of the award by the Participant solely to members of
the Participant’s immediate family or trusts or family partnerships for the
benefit of such persons, subject to such terms and conditions as may be
established by the Committee.





--------------------------------------------------------------------------------




5.4
Compliance with Applicable Law and Withholding.

(a)
The award of any benefit under the Plan shall be made subject to such provisions
as the Committee determines appropriate to comply with all applicable laws.

(b)
The Companies’ entities shall have the right to deduct from the cash proceeds
payable upon exercise of a DAR any taxes required by law to be withheld.

5.5
No Continued Employment. Participation in the Plan will not affect any right any
entity of Companies has to terminate the employment of a Participant or give any
Participant the right to be retained in the employ of the Companies or any right
or claim to any benefit under the Plan unless such right or claim has
specifically accrued under the terms of any award under the Plan.

5.6
Treatment as a Stockholder. No award granted to a Participant under the Plan
shall create any rights in such Participant as a stockholder of FCI.

5.7
Amendment or Discontinuation of the Plan. The Board of Directors may amend,
suspend, or discontinue the Plan at any time; provided, however, that (a) the
Committee may amend or suspend the Plan to avoid the occurrence of any of the
events/circumstances described in Section 5.8 below; and (b) other than such an
amendment or suspension by the Committee, no amendment, suspension or
discontinuance shall adversely affect any outstanding award.

5.8
Limitations on Applicability. No Plan provision shall be applicable if its
application would (a) cause a default under the terms of an extension of credit
made to any Companies’ entity, (b) have an effect on the ability of the
Partnership to make any “Restricted Payment,” or (c) cause a material change in
FCI’s Federal, state or local corporate or tax status. In addition to the powers
reserved to the Committee in Section 2.2 above, the Committee shall have
complete discretion to administer the Plan in such a way as will prevent the
occurrence of any such default, inability to make a Restricted Payment or change
in corporate tax status.



5.9
Definitions.

(a)
Fair Market Value. Except as otherwise determined by the Committee, the “Fair
Market Value” of a share of Common Stock as of any date shall equal the value of
such a share most recently determined for the ESOP by its independent financial
advisor to the ESOP (assuming no material change in such value since the date as
of which such determination was made); provided, however, that the “Fair Market
Value” of a share of Common Stock as of any July 31st or January 31st shall
equal the value of such a share, as of such date, as determined by such
independent financial advisor.

(b)
Restricted Payment. The term “Restricted Payment” of the Partnership or its
subsidiaries means, as applicable, a “Restricted Payment” as defined in the debt
documents of either the Partnership or its subsidiaries.





